Temporary Filling of Vacancies in the Office of
United States Attorney
Two statutes that provide for the temporary filling of vacancies in the office of United States Attorney,
28 U.S.C. § 546 and 5 U.S.C. §§ 3345–3349d, operate independently, and either or both may be
used for a particular vacancy.

September 5, 2003

MEMORANDUM OPINION FOR THE DIRECTOR
EXECUTIVE OFFICE FOR UNITED STATES ATTORNEYS
We are providing a set of questions and answers that address the means for
temporarily filling vacancies in the office of United States Attorney. We hope that
this guidance, in this form, will be of practical benefit as vacancies arise.
Q1. Is 28 U.S.C. § 546 the exclusive means for filling U.S. Attorney vacancies?
Or is the Vacancies Reform Act also applicable?
A1. Both statutes are available.
Under section 546, when the office of United States Attorney becomes vacant,
“the Attorney General may appoint a United States attorney for the district” in
which the vacancy has occurred. 28 U.S.C. § 546(a). A United States Attorney
appointed under this authority may serve until a successor is appointed by the
President and has qualified or “the expiration of 120 days after appointment by the
Attorney General.” Id. § 546(c)(1), (2). When the authority under section 546 is
used, the person appointed by the Attorney General or the district court is a United
States Attorney and is not just acting in the position. See United States v. Gantt,
194 F.3d 987, 999 n.5 (9th Cir. 1999) (“Section 546(d) appointments are fullyempowered United States Attorneys, albeit with a specially limited term, not
subordinates assuming the role of ‘Acting’ United States Attorney.”)
The Vacancies Reform Act, 5 U.S.C. §§ 3345–3349d, is the general authority
under which acting officials may perform the functions and duties of a vacant
Senate-confirmed office.
By its terms, section 546 does not exclude the naming of an acting United
States Attorney. It does not even deal with “acting” officials but with fully vested
United States Attorneys, albeit ones who serve shortened terms. Conversely, the
Vacancies Reform Act, which was passed after section 546, states that it is, with
certain exceptions, “the exclusive means for temporarily authorizing an acting
official to perform the functions and duties of any office of an Executive agency . . . for which appointment is required to be made by the President, by and with
the advice and consent of the Senate,” 5 U.S.C. § 3347(a) (emphasis added), but
section 546 does not provide for acting United States Attorneys and is not covered
by this provision on exclusivity. Thus, both section 546 and the Vacancies Reform

149

Opinions of the Office of Legal Counsel in Volume 27

Act are available for temporarily filling a vacancy in the position of United States
Attorney.
Q2. Under the Vacancies Reform Act (and Department of Justice regulations,
see 28 C.F.R. § 0.137 (2003)), is the First Assistant U.S. Attorney the person that
automatically, by operation of law, would become Acting U.S. Attorney under
5 U.S.C. § 3345(a)(1)?
A2. Generally yes, in the absence of a prior Attorney General appointment of a
United States Attorney under 28 U.S.C. § 546 or a prior presidential designation of
an acting United States Attorney under 5 U.S.C. § 3345(a)(2) or (3).
Under the Vacancies Reform Act, the President (and no one else) could designate as Acting United States Attorney an official already holding a Senateconfirmed position, 5 U.S.C. § 3345(a)(2), or an official who had served in the
Department for at least 90 days of the previous 365-day period in a position for
which the pay was at least the minimum level for GS-15. 5 U.S.C. § 3345(a)(3). In
the absence of such a presidential designation, the “first assistant” to the office of
United States Attorney would serve, id. § 3345(a)(1), except that a first assistant
may not act if he has been first assistant for less than 90 days in the 365-day period
before the vacancy and the President nominates him for the vacant position, id.
§ 3345(b)(1)(A). Under the Department’s regulations, each “office within the
Department to which appointment is required to be made by the President with the
advice and consent of the Senate (‘PAS office’) shall have a First Assistant” under
the Vacancies Reform Act, 28 C.F.R. § 0.137(b), and “[w]here there is a position
of Principal Deputy to the PAS office, the Principal Deputy shall be the first
assistant,” id. Otherwise, the Attorney General names the first assistant in writing.
Id. United States Attorneys’ offices frequently have a “First Assistant United
States Attorney,” who is the principal deputy to the United States Attorney. Only
the occupant of that position could serve as Acting United States Attorney under
the “first assistant” provision in 5 U.S.C. § 3345(a)(1).
Q3. How does the 210-day Vacancies Reform Act time limit on Acting U.S.
Attorneys interact with the 120-day limit on interim United States Attorneys under
section 546? When do the time periods commence running?
A3. The two time limits operate independently. The Vacancies Reform Act
provides a complex set of rules for the time during which an acting official may
serve, 5 U.S.C. § 3346, see Guidance on Application of Federal Vacancies Reform
Act of 1998, 23 Op. O.L.C. 60, 66–70 (1999) (Questions and Answers Nos. 22–
38), but for present purposes it is sufficient to note that the basic 210-day period
for service begins to run “on the date the vacancy occurs.” 5 U.S.C. § 3346(a)(1).
By contrast, section 546 provides that when the Attorney General appoints a
United States Attorney, the United States Attorney’s service continues until “the
expiration of 120 days after appointment by the Attorney General under this

150

Temporary Filling of Vacancies in the Office of United States Attorney

section.” 28 U.S.C. § 546(c)(2). We previously have concluded that “[t]he 120-day
time period, by the terms of the statute, unambiguously begins with the Attorney
General’s appointment.” Starting Date for Calculating the Term of an Interim
United States Attorney, 24 Op. O.L.C. 31, 31–32 (2000). We noted that this conclusion was also consistent with the general principles of appointment law and
with the assumptions of the courts addressing section 546. Id. (citing United States
v. Colon-Munoz, 192 F.3d 210, 216 (1st Cir. 1999); In re Grand Jury Proceedings,
673 F. Supp. 1138, 1139 (D. Mass. 1987)).
Q4. May an acting United States Attorney (acting under the Vacancies Reform
Act) be replaced by a United States Attorney appointed by the Attorney General
under section 546? What about an acting United States Attorney who has served
for more than 120 days?
A4. A United States Attorney appointed by the Attorney General under section
546 may replace an acting United States Attorney irrespective of whether the
acting United States Attorney has served for more than 120 days. As explained in
A1, neither statute by its terms excludes the use of the other, and the different type
of official to be chosen—an acting United States Attorney in one case, a fullfledged United States Attorney in the other—weighs against inferring any such
exclusion. Furthermore, because the 120-day period under section 546 does not
begin until the Attorney General makes an appointment, the two statutes can
operate in sequence even when, for example, an acting United States Attorney has
reached a 210-day limit and lost his power to act. Nor would anything in the
statutes preclude the same person from acting as United States Attorney and then
receiving an appointment under section 546.
M. EDWARD WHELAN III
Acting Assistant Attorney General
Office of Legal Counsel

151